 

toner
United States District Court
Southern District of Texas

Danie} David , a FILED
D M Z |
e@ ; SEP 04 2019
cs ’
ection 43 Low Sut + David J. Bradley, Clerk of Court

On hus 28, 2019 Corporal Edwardes —
Grarza Vealated the BivensC lause.

~ Denying My eight to Excercise Ay fo
Legal “Remedies telling me he couldnt
and to get with my Lowyer, ao then
requested For a 1983 Per ition Form,
Qhd the address #6 the Browasville
Federaq| Court heuse and "For paper
So tT can File a petition Fe Several

Violation’s Wil\ }acy Courty Sail is

in Viclaton U der di.

nder the U-
States Constitution.an ites -
Uni ted States Crovernment; I .

cause this ist @
Prison Mand 4
get with my AMoreg! cause © have

ne right +, stuoly. Mu Jegal —
Remedies. violating the Biven Clause

and violation the United States —+
Constity tion an the United States
 

Case 1:19-cv-00170 Gesyeye ht gle 8 (09/04/29 ip TSK, Paag2 He:
MY Petetion on Toilet Faper “olue Fo
bein 1g Denied “Paper anal Legal Action!
Vielating uy F S Amendment oF
Cruel and Unusual Punish mentaud
YS Amendment of the right +o
be treated Equallyram my Due
Process rights to studly my Legal.

Remedies s there ts Mo LawLib Tory
an wittacy Co. Sail +, Study or Excertis-
-2 your Legal Remedies No 7 ibrar y
in Which We con Read booksisur
Goud is not made Fray the Sail, and
t< brought te us From another Fag? lity
and Served to us cold; recently had

Food Pesioning awd had ‘be cashed te

the hospital an taking ligurd Medicine,

A of Ficer,Ms Vela just get Fired For

heving Sexual Relationship. with @ Trusi

we BE inmate out “the tLamate is still

a Trusteesand OF Ficers Promote that

the Only ones can be Trustee's have
to have Regis terered Sex OF Fender

ns nas nsaiesio”

Cas e5,an Sex Cases, and Contrallect
Substances Cases are Trustee —
~Statusjan TVS Tanks, but not
in Eselation cells, Vielate the Equal
< “TreatmentClause, 1 was Assaulted
while held down by: OF Freer Garza
CANS ing ME Internat bleeding in my eye.
i Treludkog avother Thmate au no punishmed
was ven to the Assaultec, = was put
En Isolation Yer 36 PayssA Tnamate
dust Pasaed away for of Ficer or tay
( Negligence t® wach Z fear For MY

“omy ee x Oem A). ame)
 

Dune yes yp % fa]
Case 1:19-cv-00170 obs niDartie br prayay Vg Page 3 °
cen aera

oMez
dve swear under the Penal t
oF Perjury thet everything”
Stated above is true and correct
be the best of My knowledge,

Date: Aug 38,0019 nk #260

 

  

. Re: Address : Daniel David, Grome-e’
Wil lacy Gounty dail. :
| 14337 | Lrndus trial Dr.
“RaymondvillgTexag
“18580

Wi nesses: to Sustain these
A\ legatons:  aC4

 
  
 

 

P bemdte ef clit le h
Was hospital ‘red For fay

Negligence, but theyre Sayin
the Tumate Passeol aay? 3ing
Case 1:19-cv-00170 Document1 Filed on 09/04/19 in TXSD Page 4 of 4

 

— OCS8L q
—Sexay* yp neuen ey gout 6T-

 

 

             

 

 

 

 

gg BOSTAAWH OOO nog joxu919 Koipelg TPE =o
tS +s og
OTA Sy Prag cansoad ZO
1 Sia ee 6102 F - ash
at mo) Poy aren cen o ini worn
rey aT og JauIsIq seieIs poy
oe wr A A104 y TWA

  
   

 

 

 

SES CE

 

 

 

ae
ra APT LET

 

   

peg ./ HIAANOS
cepa - aint 1

 

 

 

BERRA EAR AROS ELH EG AS EE A Om AAEM
